DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 122. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
[Figure 2, item 112B and pages 11-12 of the specification as filed.]
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-2, 9-10 and 17-18 rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Maity et al. U.S. Patent Application Publication 2014/0280756.
Claim 1, 9 and 17, 
	Maity discloses 
	An information handling system (fig. 1- item110) comprising: 
	a processor (para 0011-processor); 
	a management controller configured for out-of-band management of the information handling system (para 0028- BMC 170 may allow for out-of-band control of information handling system 100 to ensure access even when information handling system 100 is unavailable or compromised) and further configured to: 
	emulate non-transitory computer readable media of the management controller as an emulated mass storage device to an operating system executing on the processor (para 0011- BMC is mapped to the management controller. The BMC emulates a virtual media to the host computer. Also see para 0057);
	execute a server application to expose the emulated mass storage device to one or more client information handling systems communicatively coupled to the management controller via a network (para 0041- BMC 120 includes, among other things, a virtual media module 122, a Web Socket module 124 and a web server module 126)
	execute a server application to expose the emulated mass storage device to one or more client information handling systems communicatively coupled to the management controller via a network (para 0008- sending, at the web server, java 
Claim 2, 10 and 18, 
	wherein the server application is a web server application that enables the one or more client information handling systems to access the emulated mass storage device via one of Hypertext Transfer Protocol and Hypertext Transfer Protocol Secure (para 0050-web server uses HTTP )
Same motivation as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maity et al. U.S. Patent Application Publication 2014/0280756 in view of Suryanarayana et al. U.S. Patent Application Publication 2018/0157509.
Claims 3, 11 and 19, 
	Although Maity discloses substantial limitations of the claimed invention, fails to explicitly disclose:

	In an analogous art, Suryanarayana discloses 
	wherein the server application is a web server application that enables the one or more client information handling systems to access the emulated mass storage device via a network storage protocol.(para 0044- An ENDB server which utilizes a network storage protocol to export information form a partition of a remote storage media) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the ENDB of Suryanarayana with the system of Maity to produce the predictable result of exposing a virtual storage device to the remote client using a network storage protocol. A person of ordinary skill in the art would be motivated to combine the Suryanarayana with Maity to easily exchange files between BMCs. 
Claims 4, 12 and 20,
	wherein the network storage protocol comprises one of Network File Service, Common Internet File System, and Network Block Device.( Suryanarayana para 0044-NBD).
Same motivation as claim 3.

Claims 5, 7-8, 13, 15-16, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maity et al. U.S. Patent Application Publication 2014/0280756 in view of Domenico et al. U.S. Patent Publication 11,269,804.

	Although Maity discloses substantial limitations of the claimed invention, fails to explicitly disclose:
	wherein the emulated mass storage device is a static partition of the non-transitory computer readable media.
	In an analogous art, Domenico discloses
	wherein the emulated mass storage device is a static partition of the non-transitory computer readable media.( Col 6 line 54- col 7 line 20) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the static partition of Domenico with the system of Maity to produce the predictable result of exposing a virtual storage device on a static partition of the BMC memory. One of ordinary skill in the art would be motivated to combine the Domenico with Maity to prevent tampering of stored information.(Domenico Col 13 lines 16-18) 
Claims 7, 15 and 23, 
	Although Maity discloses substantial limitations of the claimed invention, fails to explicitly disclose:
	wherein the emulated mass storage device is a dynamic partition of the non-transitory computer readable media.
	In an analogous art, Domenico discloses
	wherein the emulated mass storage device is a  dynamic partition of the non-transitory computer readable media. (Col 6 line 54- col 7 line 20) 

Claims 8, 16 and 24, 
	wherein the dynamic partition comprises a partition of a random-access memory of the management controller. (Domenico Col 6 line 54- col 7 line 20 partition is RAM)
Same Motivation as claim 7.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maity et al. U.S. Patent Application Publication 2014/0280756 in view of Domenico et al. U.S. Patent Publication 11,269,804 in view of Hargrave  et al. U.S. Patent Application Publication 2019/0034382.
Claims 6, 14 and 22,
	Although Maity/Domenico discloses substantial limitations of the claimed invention, fails to explicitly disclose:
	wherein the static partition comprises a partition of an embedded multi-media controller of the management controller (Hargrove para 0028- partition is an eMMC).
	In an analogous art, Hargrave  discloses
	wherein the partition comprises a partition of an embedded multi-media controller of the management controller (Hargrove para 0028- partition is an eMMC).


Conclusion
Related Prior art: 
	Preimesberger et al. U.S. Patent Application Publication 2021/0377019- discloses sending out of band communications to a BMC. 
	Jha et al. U.S. Patent Publication 11,204,704- discloses remotely updating BMC firmware. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JMC/Examiner, Art Unit 2459               

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459